93 S.W.3d 714 (2002)
Robert CLAMPITT, Appellant,
v.
Jeremiah W. (Jay) NIXON and Missouri Department of Corrections, Respondents.
No. SC 84215.
Supreme Court of Missouri, En Banc.
December 24, 2002.
Rehearing Denied January 28, 2003.
Robert Clampitt, Jefferson City, pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael J. Spillane, Asst. Atty. Gen., Jefferson City, for respondents.
PER CURIAM.
Clampitt was convicted in St. Francois County and placed on probation. While on probation, he committed additional offenses. He was placed in jail for a probation violation. His probation was revoked, and he began serving his sentence in the department of corrections. Ultimately, he was convicted of the additional offenses in Washington County and given concurrent sentences with credit for "jail time." He concluded the "jail-time" credit was not properly computed and filed this declaratory judgment action. The trial court entered summary judgment denying Clampitt any relief.
The trial court's judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. The judgment is affirmed pursuant to Rule 84.16(b).
All concur.